Citation Nr: 1455938	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for cancer of the bronchus.

3.  Entitlement to service connection for chloracne.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left arm scar.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin or fungal disorder.

6.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to June 6, 2012 and in excess of 70 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains VA treatment records relevant to the issues on appeal.

One issue developed was classified as an earlier effective date for the assignment of a 70 percent rating for PTSD.  The appeal as to the effective date for the higher initial rating was also developed, and these are essentially the same issue.  In view of the continuing appeal of the issue concerning the rating for the appeal period, the matter has been recharacterized as set forth on the title page.

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence dated in March 2014, the Veteran withdrew his appeals concerning the issues of entitlement to service connection for peripheral neuropathy, cancer of the bronchus, and chloracne and of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a left arm scar and a skin or fungal disorder.

2.  The competent medical evidence of record indicates that the Veteran's PTSD has not been not productive of total occupational and social impairment at any time during the appeal period.  His disorder has more nearly approximated a higher rating prior to June 6, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeals on the issues of entitlement to service connection for peripheral neuropathy, cancer of the bronchus, and chloracne and of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a left arm scar and a skin or fungal disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a disability rating of 70 percent, but no higher, for PTSD since July 8, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c).

In correspondence dated in March 2014, the Veteran and his attorney indicated that they wished to withdraw the appeals of the issues of entitlement to service connection for peripheral neuropathy, cancer of the bronchus, and chloracne and of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a left arm scar and a skin or fungal disorder.  In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regard to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they must be dismissed.

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.

The Board notes that in the instant case, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  

Nevertheless, in March 2010 VA notified the Veteran of the information and evidence needed to substantiate his claims, including notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain and how disability ratings and effective dates are determined.  The issues were last readjudicated in June 2012 and November 2013.  Any defect with regard to the timing or content of the notice to the appellant has been found to be harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and, as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate through the submission of various written statements.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id. 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A Veteran's assigned GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Analysis

The Veteran contends that he is entitled to evaluations for PTSD higher than the initial rating of 30 percent and the rating of 70 percent since June 6, 2012.  This is also essentially an appeal for entitlement to an effective date for the assignment of a 70 percent rating earlier than June 6, 2012.

The Veteran's VA treatment records show that while he was seen more regularly at the VA hospital and Vet Center for psychological counselling prior to the period on appeal, since July 2009 he has been evaluated by the VA Medical Center only once, in August 2010.  The Veteran reported losing his temper easily, having problems with anger and irritation, and not sleeping well.  He was found to have moderate resting tension in motor skills, coherent, spontaneous, and rambling speech, angry/anxious mood, and circumstantial and tangential thought processes.  He reported no hallucinations or delusions, and was found to be alert and oriented.  He was diagnosed with PTSD with depressive features and paranoia, and assigned a GAF score of 57.

In December 2010 the Veteran was afforded a VA psychiatric examination.  The Veteran reported having problems sleeping, including sleeping only a few hours a night and having nightmares about the war.  He reported feeling anxious, depressed, and irritable and having flashbacks, outbursts of anger, and exaggerated startle response.  He denied violent tendencies or suicidal ideation.  The examiner noted that the Veteran's appearance and hygiene were normal, but his mood and affect were anxious and depressed.  He was noted to be irritable and with impaired impulse control and outbursts of anger.  His speech was normal, but thought processes were preoccupied about near death situations in Vietnam.  His abstract thinking was absent and memory was mildly to moderately abnormal.  The examiner diagnosed the Veteran with PTSD and assigned him a GAF score of 65-68.  The examiner found that the Veteran's psychiatric symptoms caused him difficulty in establishing and maintaining work and social relationships, with a decrease in work efficiency, especially during periods of significant stress.

The Veteran also underwent a VA examination in June 2012.  He reported having sudden mood swings and outbursts, avoiding public spaces, hypervigilance, distrust of others, and that he once hallucinated that he thought he saw a man he killed in Vietnam.  He reported that he had two knives concealed in his clothing during the evaluation.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and impaired impulse control.  He was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks assigned a GAF score of 55.

The Veteran also submitted a private rehabilitation specialist's letter, dated in February 2014.  The specialist reviewed the Veteran's claims file and noted that the prior VA examinations found symptoms which would have a significant impact on his occupational functioning, including avoidance of social activities, poor relationships with supervisors, difficulty concentrating, irritability, mood disturbances, and memory loss.  He stated that based on the Veteran's file and national statistics, it was likely that he would need to withdraw from the work setting at least 2 days a month and that he would react poorly to demands of the job if they exceeded more than minimal tasks.  She opined that the number of absences the Veteran would likely incur would not be acceptable to most employers and that this, plus other symptoms, would prevent him from sustaining any activities on an on-going basis.

Based on this evidence, the Board finds that the Veteran's overall level of impairment due to PTSD is most consistent with a 70 percent disability rating since July 8, 2009.  In assigning this rating, the Board finds that though not all of the rating criteria for 70 percent are satisfied, the United States Court of Appeals for Veterans Claims has held in Mauerhan v. Principi, 16 Vet App 436 (2002) that to grant an increased rating for a psychiatric disorder it was not necessary to show all of the listed deficiencies.  Taking into consideration the Veteran's lay contentions that his symptoms as found at the June 2012 VA examination were of the same severity that they were in July 2009, and affording the Veteran the benefit of the doubt, the evidence of record reflects occupational and social impairment with deficiencies in most areas.  The Veteran has severe problems relating to other people, including occasional inappropriate outbursts, withdrawal, avoidance of other people, tangential speech, impaired thought processes, and extreme irritability.  The assignment of a 70 percent rating is also consistent with the Veteran's GAF scores, which have most typically been in the mid-50s, indicating moderate difficulty in social, occupational, or school functioning.  Accordingly, the Board grants an initial 70 percent evaluation for PTSD since July 8, 2009. 

There is not, however, any evidence indicating that a rating in excess of 70 percent is warranted.  At all times, the record has not shown any evidence of a gross impairment in the Veteran's thought processes or communication.  The Veteran has indicated one incident of a hallucination, but has otherwise denied them and has certainly not had persistent hallucinations or delusions.  The appellant during the appellate term has never shown grossly inappropriate behavior, and the June 2012 VA examiner specifically stated that the Veteran did not pose any threat of danger to himself or others.  He has always been able to maintain minimal personal hygiene, he has not been disoriented to time or place, and he has not suffered such a severe memory loss due to his service connected psychiatric disorder that he cannot recall the names of close relatives, occupation, or own his name.

The Veteran does not have total social impairment, as he indicated to the June 2012 VA examination that he has been in a relationship with a woman for 13 years and "they get along fine."  He also indicated that he "lives with his brother in a house full of relatives."

The Veteran has also not been found, at any time, to have total occupational impairment.  While the Veteran has not been working since 1975, the evidence of record clearly shows that the Veteran stopped working due to injury from a gunshot wound to the head.  He has indicated several times in VA treatment records that he receives disability payments from the Social Security Administration due to his head and shoulder injuries.  The February 2014 letter from a rehabilitation specialist further supports the contention that the Veteran does not have total occupational impairment.  She stated that the Veteran would "react poorly" to work demands if they exceeded minimal tasks, but this indicates that the Veteran would be capable of performing minimal tasks.  Also, while she stated that the Veteran would likely withdraw from the work setting at least 2 days a month, she did not indicate that he would be unable to work entirely.  Hence, while employment undoubtedly would be very difficult for the Veteran, the evidence does not indicate "total" impairment.  As such, entitlement to an evaluation in excess of 70 percent for PTSD is not in order.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361 (1993) (The assignment of a compensable rating itself is recognition that industrial capabilities are impaired.).

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The Veteran's PTSD is primarily manifested by symptoms which are explicitly contemplated in the rating criteria or that are comparable in type and degree to the symptoms listed in the rating criteria.  See 38 C.F.R. § 4.130; Mauerhan, 16 Vet. App. 436.  There is no evidence of more severe manifestations occurring beyond the type of symptomatology contemplated by the rating criteria, such as hospitalization or incapacitation.  While the Veteran has asserted his inability to work, interference with employment is a factor to be considered, but does not, by itself, demonstrate that an "exceptional or unusual disability picture" exists.  See 38 C.F.R. § 3.321(b)(1).  The purpose of the rating criteria is primarily to compensate for "impairment in earning capacity," and in this case, the high disability evaluation that the Veteran has been assigned is reflective of the impairment that the Veteran alleges.  Furthermore, the question of entitlement to a total disability rating based on individual unemployability is addressed in the remand below.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance; in this case, however, the Veteran is service connected solely for PTSD, and this rule does not apply.  The threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and referral for extraschedular consideration is not required.


ORDER

The appeal concerning the issue of entitlement service connection for peripheral neuropathy is dismissed.

The appeal concerning the issue of entitlement service connection for cancer of the bronchus is dismissed.

The appeal concerning the issue of entitlement service connection for chloracne is dismissed.

The appeal concerning whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left arm scar is dismissed.

The appeal concerning whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin or fungal disorder is dismissed.

Entitlement to an effective date of July 8, 2009, but no earlier, for an evaluation of 70 percent, but no higher, for PTSD is granted.



REMAND

The Veteran's representative has asserted that the Veteran is unable to maintain substantially gainful employment due to his service-connected PTSD, and therefore entitlement to a total disability rating based on individual unemployability is warranted.  

When a total disability evaluation based on individual unemployability for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the total disability evaluation based on individual unemployability claim is included in the Veteran's current appeal, and a remand for development of the issue is appropriate.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  In so doing, the AOJ must notify the Veteran of VA's duties to notify and assist him in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

2.  The Veteran should be scheduled for a VA psychiatric examination with a psychiatrist or psychologist to determine whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that his service-connected PTSD alone prevents all forms of substantially gainful employment that are consistent with his education and occupational experience.  The claims folder, access to any files contained in Virtual VA or VBMS,  must be provided to and reviewed by the specialist.  The examiner must specify in the report that the claims file and any records in Virtual VA and VBMS have been reviewed.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should specifically provide a full evaluation of the Veteran, and all signs and symptoms of any psychiatric disability should be reported in detail.  The examiner must discuss specifically what, if any, impairment is caused by the Veteran's service-connected psychiatric disorder on his occupational functioning, disregarding the effect of any nonservice-connected disorders of the Veteran.  It is pointed out to the examiner that the Veteran is currently service connected only for PTSD and that the appellant is not service connected for residuals of a gunshot wound to the head.  The examiner is also asked to discuss the February 2014 opinion from rehabilitation specialist Dr. S.B. and whether the Veteran's decision to stop working in the 1970s was related to his psychiatric problems or other health reasons.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


